Exhibit 10.26

OFFER and SEPARATION AGREEMENT AND GENERAL RELEASE

OFFER

To: Douglas W. Fehr

The first three pages of this document constitute an offer to you by Black Elk
Energy Offshore Operations, LLC (“the Company”) in connection with your
separation from employment. The remainder of this document is a Separation
Agreement and General Release for you to sign if you accept the Company’s offer.
One of the promises in the agreement is that you will not make any statement
that defames or disparages the Company. It is important that you read and
understand the terms of this document in full and that if you decide to accept
the Company’s offer and sign the Separation Agreement and General Release; you
do so knowingly and voluntarily. To enable you to do that, we suggest you
consult with an attorney about this document and your rights before signing it.
By signing the Separation Agreement and General Release, you will not waive or
give up any rights or claims you may have against the Company that arise after
the date that you sign this Agreement.

The Company’s offer as described in this document will be open and effective for
forty-five (45) days from the date shown below as the “effective date.” You may
elect to accept or reject this offer within that time period. If you do nothing
within the 45-day period, the offer will be considered automatically withdrawn
by the Company.

If you accept the offer and sign the Separation Agreement and General Release,
you will have seven (7) days following the date you sign to change your mind and
revoke the Agreement. In other words, the Agreement will not be in effect until
seven (7) days have passed following the date you sign.



--------------------------------------------------------------------------------

Consideration for Release

As a result of the termination of your employment with the Company effective
March 1, 2013, you will receive payment for wages earned through March 1, 2013,
the end of the pay period in which your termination occurred, and payment for
any accrued, unused vacation leave. These items, and your rights under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), are yours, even if you
decide not to sign the attached Separation Agreement and General Release.

However, if you decide to sign the attached Separation Agreement and General
Release and waive the rights described therein, the Company will provide the
following severance benefits to you:

 

  •  

6 months (“the Severance Period”) of additional severance pay, less applicable
required withholdings. The Company will make these severance payments to you
beginning on the Company’s first regular pay date following the expiration of
the 7-day revocation period after you sign the Separation Agreement and General
Release.

 

  •  

According to the Company’s records, you hold an 8.312 percent Employee Interest
in Black Elk Employee Incentive, LLC. Your Employee Interest will terminate with
the termination of your employment with the Company, unless the Board of
Managers of the Company and the Managers of Black Elk Employee Incentive, LLC ,
in their sole discretion, determine otherwise. Provided that you execute this
Agreement within 45 days after you receive it and do not exercise your
revocation rights within the 7-day period after you sign it, the Board of
Managers of the Company and the Managers of Black Elk Employee Incentive, LLC,
will consent to your retaining your Employee Interest even though you are no
longer an employee of the Company as of the Separation Date.



--------------------------------------------------------------------------------

By signing this document on behalf of the Company, I am conveying the Company’s
offer to you. If you decide to accept the offer, please sign the Separation
Agreement and General Release in the appropriate place within forty-five days
(45) days and return it to Mary Patterson at the following address: Black Elk
Energy, LLC, 11451 Katy Freeway, Suite 500, Houston, TX 77079.

 

/s/ John G. Hoffman John G. Hoffman, CEO Black Elk Energy, LLC 11451 Katy
Freeway, Suite 500 Houston, TX 77079 Effective Date: March 1, 2013



--------------------------------------------------------------------------------

SEPARATION AGREEMENT AND GENERAL RELEASE

In consideration of the payments described below, I, Douglas W. Fehr, agree as
follows:

1. I (for myself, my heirs, executors, administrators, legal representatives and
assigns) hereby release and forever discharge Black Elk Energy Offshore
Operations, LLC (the “Company”), Black Elk Employee Incentive, LLC (“BEEI”), and
Black Elk Energy, LLC (“BEE”), and each of their respective affiliates and
subsidiaries, and each of their respective past, present and future
subsidiaries, affiliates, stockholders, members, partners, directors, officers,
managers, employees, agents, attorneys, heirs, successors and representatives,
in their personal and representative capacities, as well as all employee benefit
plans maintained by the Company, BEEI, or BEE, or any of their affiliates or
subsidiaries and all fiduciaries and administrators of any such plans, in their
personal and representative capacities (collectively, the “Black Elk Parties”),
from liability for, and hereby waive, all claims, damages, or causes of action
of any kind that I have, or could have, against any Black Elk Party, including
without limitation all claims, damages, or causes of action arising out of or
relating to my employment with any Black Elk Party, the termination of such
employment, or any other acts or omissions related to any matter occurring on or
prior to the date that I execute this Agreement, including without limitation
any claims I may have arising under any federal, state, or local law or
regulation, including, but not limited to, claims of discrimination on the basis
of sex, race, color, religion, creed, national origin, age, disability, genetic
information, or any other protected status, claims of harassment or hostile work
environment, wrongful termination, retaliation, reprisal, whistle blowing,
defamation, and intentional infliction of emotional distress, and particularly
any rights I may have pursuant to the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Genetic Information and Discrimination Act,
and the Texas Labor Code, including without



--------------------------------------------------------------------------------

limitation Chapter 21 thereof (collectively, the “Released Claims”). I
acknowledge and understand that I waive my right to recover any damages,
penalties, interest, lost wages, bonuses, attorneys’ fees or costs in connection
with the Released Claims, whether through an action brought by me or any other
person, entity or agency.

2. I have granted the release set forth above in consideration of the Company’s
agreement to provide me the following severance benefits, which I would not
otherwise be entitled to receive:

 

  •  

In consideration of your acceptance of this Agreement, the Company will pay you
six (6) months of salary at your current rate of $11,979.17 per pay period (“the
Severance Period”), less taxes and other withholdings as may be required by
federal, state, or local regulation or ruling, to be paid in accordance with the
Company’s regular payroll practices, beginning on the first regular pay date
following the expiration of the 7-day revocation period after you sign this
Separation Agreement and General Release.

 

  •  

According to the Company’s records, you hold an 8.312 percent Employee Interest
(as defined in the Amended and Restated Company Agreement of Black Elk Employee
Incentive LLC (the “BEEI LLC Agreement”)) in Black Elk Employee Incentive, LLC
(“BEEI”), that you received pursuant to the Black Elk Energy Offshore
Operations, LLC 2010 Employee Incentive Plan (the “Incentive Plan”), the Black
Elk Energy Offshore Operations, LLC 2010 Employee Incentive Plan Grant (the
“Grant”), and the Employee Incentive Award Grant Agreement executed by the
Company, BEEI, and you (the “Award Grant Agreement”) (the Incentive Plan, the
Grant, the Award Grant Agreement, and that certain BEEI LLC Agreement,
collectively, the “BEEI Agreements”). Under the



--------------------------------------------------------------------------------

terms of the BEEI Agreements, the termination of your employment with the
Company, for any reason or no reason, will terminate your ownership of any BEEI
Employee Interest and your membership in BEEI, unless the Board of Managers of
the Company and the Managers of BEEI, in their sole discretion, determine
otherwise.

 

  •  

Provided that you execute this Agreement within 45 days after you receive it and
do not exercise your revocation rights within the 7-day period after you sign
it, the Board of Managers of the Company, as provided for in the Incentive Plan,
the Grant, and the Award Grant Agreement, and the Managers of BEEI, as provided
for in Section 5.3 of the BEEI LLC Agreement, will execute the documents
attached to the Separation Agreement and General Release as Exhibits [A] and
[B], as applicable, and thereby consent to your retaining your BEEI Employee
Interest even though you are no longer an employee of the Company as of the
Separation Date. A copy of the consent to be executed by the Board of Managers
of the Company is attached hereto as Exhibit [A]. A copy of the consent to be
executed by the Managers of BEEI is attached hereto as Exhibit [B].

I recognize that I am not entitled to automatically receive these severance
benefits upon termination and that the Company is agreeing to make them solely
in exchange for the release set forth above. I also acknowledge that I have been
paid all amounts to which I am entitled as a result of my employment with the
Company, including but not limited to all wages, salary, bonuses and pay for
accrued, unused vacation or leave.



--------------------------------------------------------------------------------

3. I acknowledge that the Company gave me forty-five (45) days to review this
document and encouraged me to consult an attorney before signing it. The
decision as to whether to seek a lawyer’s advice has been mine. I am entering
into this Separation Agreement and General Release freely and voluntarily,
without any coercion or duress.

4. I understand that I have seven (7) days from the date I sign below to revoke
this Agreement. I further understand that the Agreement will not become
effective or enforceable until the seven (7) days have passed. I agree that if I
wish to revoke the Agreement, I will do so in writing with my signature and the
date of revocation. I understand that the revocation must be delivered to the
Company c/o Mary Patterson at the following address: 11451 Katy Freeway, Suite
500, Houston, TX 77079, no later than seven (7) days after the date signed
below.

5. I recognize that this Agreement is confidential, and I agree not to discuss
the Agreement or its terms with anyone other than my counsel, immediate family
members, or my tax advisor. I acknowledge that my agreement to this
confidentiality provision is a material reason for the Company’s decision to
make this offer and provide the severance benefits described above.

6. I agree that I will not make any statement, either verbally or in writing,
which defames, disparages or causes damage or injury to the Black Elk Parties. I
further agree that I will not take any action to interfere with the Company’s
business operations, business relationships, or employees.

7. I recognize that, by virtue of having held the position I held with the
Company, I have had access to and have learned confidential and proprietary
information and trade secrets pertaining to the Company, its operations,
officers, directors and employees. I agree that I will not disclose any of the
Company’s trade secrets or confidential or proprietary information to any person
or entity without express permission from the Company. I acknowledge that the
documents and information covered by this confidentiality provision include, but
are not limited to: intellectual property, trade secrets, proprietary software
and information systems, geological



--------------------------------------------------------------------------------

and geophysical data, formulas, financial records, pricing information, research
and development, processes, marketing strategies, and such other documents and
information as the Company has kept confidential. If I have any question as to
whether certain documents or information are covered by this confidentiality
provision, I agree to treat such documents or information as confidential unless
advised otherwise in writing by the Company.

8. If required by law to provide sworn testimony regarding the Company, I agree
to provide the Company reasonable notice of the deposition, hearing, trial, or
arbitration at which such testimony is to be provided.

9. I understand that by signing this Agreement, I am not waiving or releasing
any rights or claims that arise after I sign this Agreement, or any claim to
vested benefits under an employee benefit plan of any Black Elk Party that is
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). I also understand that nothing in this Agreement prevents me from
filing a claim that is not legally waivable (including a challenge to the
validity of this Agreement) with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or local agency or from participating in any
investigation or proceeding conducted by the EEOC or comparable state or local
agency; however, I understand and agree that I am waiving all rights to recover
any monetary or personal relief as a result of any such EEOC or comparable state
or local agency or proceeding or subsequent legal actions.

10. I acknowledge that if I disclose this Agreement in breach of paragraph 5
above, disclose confidential information without written authority from the
Company in violation of paragraph 7 above, make defamatory or disparaging
statements in violation of paragraph 6 above, or otherwise breach this
Agreement, the Company may bring an action to enjoin the breach and recover such
damages as are deemed appropriate by the court.



--------------------------------------------------------------------------------

11. I have carefully read and fully understand all of the provisions of this
document, and I acknowledge that I have not relied upon any representation or
statement, written or oral, not set forth in this document. I acknowledge that
this Agreement supersedes all prior oral or written communications and
agreements between the parties concerning the subject matters covered by this
Agreement.

12. I acknowledge that the Black Elk Parties do not admit any liability of any
type whatsoever to me.

13. I acknowledge that my employment with the Company terminated effective
March 1, 2013; that I will not be reinstated to my employment with the Company;
and that I am not eligible to be rehired by the Company.

14. I acknowledge that I have turned over or will immediately turn over to the
Company all of its records and property, including but not limited to keys,
credit cards, security and access codes, manuals, documents, computers, and
phones.

15. I understand that each provision of this Agreement constitutes a separate
and distinct covenant, and that any declaration by a court that a provision of
this Agreement is void or unenforceable shall not affect the validity or
enforceability of the remainder of the Agreement.

16. I understand that my employment with the Company has been terminated in a
reduction in force affecting other employees besides myself; that all of the
Company’s employees were considered for termination and the offer of severance
benefits; and that the termination decisions were based on performance record
and the elimination of unnecessary or redundant positions. I understand that all
of the affected employees have been offered severance benefits in connection
with their termination, and that the only applicable time limit on the offer of
severance benefits is the 45-day limit mentioned above. I have been advised of
the information in Exhibit C concerning the employees selected and not selected
for termination and severance benefits.



--------------------------------------------------------------------------------

17. I agree that this Agreement shall be governed by the laws of the State of
Texas and any applicable federal law.

 

/s/ Douglas W. Fehr Douglas W. Fehr Date:   April 1, 2013



--------------------------------------------------------------------------------

EXHIBIT A TO SEPARATION AGREEMENT AND GENERAL RELEASE

Written Consent of the Board of Management

of

BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

Pursuant to the provisions of Section 6.201 et al of the Texas Business
Organizations Code (the “TBOC”) and Section 7.5 of the Second Amended and
Restated Limited Liability Company Operating Agreement of Black Elk Energy
Offshore Operations, LLC dated July 13, 2009, the undersigned persons, being a
majority of the duly-authorized managers of Black Elk Energy Offshore
Operations, LLC (the “Company”), sign this instrument, or counterpart thereof,
to evidence their consent to the resolutions set forth below, with the same
force and effect as if such resolutions were adopted by the required vote at a
duly-called meeting of the Board of Management (the “Board”).

WHEREAS, during his employment with the Company, Douglas W. Fehr (“Fehr”) was
awarded an 8.312 percent Employee Interest (as defined in the Amended and
Restated Company Agreement of Black Elk Employee Incentive, LLC dated August 20,
2010 (the “BEEI Company Agreement”)) in Black Elk Employee Incentive, LLC (the
“BEEI Interest”) pursuant to the Black Elk Energy Offshore Operations, LLC 2010
Employee Incentive Plan (the “Incentive Plan”), the Black Elk Energy Offshore
Operations, LLC 2010 Employee Incentive Plan Grant (the “Plan Grant”), and the
Employee Incentive Award Grant Agreement executed by Fehr, BEEOO, and Black Elk
Employee Incentive, LLC (the “Grant Agreement,” and collectively with the
Incentive Plan and the Plan Grant, the “Incentive Agreements”);

WHEREAS, the rights and obligations associated with the BEEI Interest are
governed by the terms of the Incentive Agreements and the BEEI Company
Agreement;

WHEREAS, Fehr’s employment with the Company has terminated;

WHEREAS, Fehr has executed and not revoked the Separation Agreement and General
Release entered into by Fehr, the Company, and Black Elk Employee Incentive,
LLC;

WHEREAS, the Board has carefully considered the facts and circumstances
surrounding Fehr’s employment with the Company; and

WHEREAS, pursuant to Section 3 of the Grant Agreement, in its discretion and
after due consideration, the Board has determined that though he is no longer an
employee of the Company, Fehr should retain the BEEI Interest.



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 3 of the Grant
Agreement and subject to the terms of the Incentive Agreements, the BEEI Company
Agreement, and the Separation Agreement and General Release, Fehr retain the
BEEI Interest and any future rights and interests to which he may be entitled as
the holder of the BEEI Interest.

[signatures follow]

IN WITNESS WHEREOF, the undersigned managers expressly evidence their consent as
of the date of execution. These resolutions may be executed in one or more
counterparts. Each counterpart shall be an original. All the counterparts
together shall constitute but one and the same instrument, binding upon all of
the managers, notwithstanding that all of the managers may not have executed the
same counterpart.

Executed this 1 day of March, 2013.

 

/s/ John Hoffman Printed Name:   John Hoffman Title: Manager

 

/s/ Daniel Small Printed Name:   Daniel Small Title: Manager

 

  Printed Name:     Title: Manager



--------------------------------------------------------------------------------

EXHIBIT B TO SEPARATION AGREEMENT AND GENERAL RELEASE

Written Consent of the Managers

of

BLACK ELK EMPLOYEE INCENTIVE, LLC

Pursuant to the provisions of Section 6.201 et al of the Texas Business
Organizations Code (the “TBOC”) and Section 8.5 of the Amended and Restated
Company Agreement of Black Elk Employee Incentive, LLC dated August 20, 2010
(the “BEEI Company Agreement”), the undersigned persons, being the
duly-authorized managers of Black Elk Employee Incentive, LLC (the “Managers”),
sign this instrument, or counterpart thereof, to evidence their consent to the
resolutions set forth below, with the same force and effect as if such
resolutions were adopted by the required vote at a duly-called meeting of the
Managers.

WHEREAS, during his employment with Black Elk Energy Offshore Operations, LLC
(“BEEOO”), Douglas W. Fehr (“Fehr”) was awarded an 8.312 percent Employee
Interest (as defined in the BEEI Company Agreement) in Black Elk Employee
Incentive, LLC (the “BEEI Interest”) pursuant to the Black Elk Energy Offshore
Operations, LLC 2010 Employee Incentive Plan, the Black Elk Energy Offshore
Operations, LLC 2010 Employee Incentive Plan Grant, and the Employee Incentive
Award Grant Agreement executed by Fehr, BEEOO, and Black Elk Employee Incentive,
LLC (collectively, the “Grant Agreements”);

WHEREAS, the rights and obligations associated with the BEEI Interest are
governed by the terms of the Grant Agreements and the BEEI Company Agreement;

WHEREAS, Fehr’s employment with BEEOO has terminated;

WHEREAS, Fehr has executed and not revoked the Separation Agreement and General
Release executed by Fehr, BEEOO, and Black Elk Employee Incentive, LLC;

WHEREAS, the Managers have carefully considered the facts and circumstances
surrounding Fehr’s employment with BEEOO; and

WHEREAS, pursuant to Section 5.3 of the BEEI Company Agreement, in their sole
discretion and after due consideration, the Managers have determined that though
he is no longer an employee of BEEOO, Fehr should retain the BEEI Interest.

NOW, THEREFORE, BE IT RESOLVED, that, pursuant to Section 5.3 of the BEEI
Company Agreement and subject to the terms of the Grant Agreements, the BEEI
Company Agreement, and the Separation Agreement and General Release, Fehr retain
the BEEI Interest and any future rights and interests to which he may be
entitled as the holder of the BEEI Interest.

[signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Managers expressly evidence their consent as
of the date of execution. These resolutions may be executed in one or more
counterparts. Each counterpart shall be an original. All the counterparts
together shall constitute but one and the same instrument, binding upon all of
the Managers, notwithstanding that all of the Managers may not have executed the
same counterpart.

Executed this 1st day of April, 2013.

 

/s/ John Hoffman Printed Name:  

John Hoffman

Title: Manager



--------------------------------------------------------------------------------

EXHIBIT C TO SEPARATION AGREEMENT AND GENERAL RELEASE

 

JOB TITLE

   NUMBER OF
EMPLOYEES
SELECTED      AGES      NUMBER OF
EMPLOYEES
NOT
SELECTED      AGES OF
THOSE NOT
SELECTED  

Executive VP Facilities

     1         58         0      

Vice President Production

     1         55         0      

Sr. Drilling Engineer

     1         64         1         55   

Asset Manager

     1         38         3         59, 47, 37   

Integrity Engineer

     1         30         1         28   

Engineering Tech

     1         47         4         62, 46, 27, 26   

Financial Planning / P & A

     1         27         0      

Security Administrator

     1         36         0      

Accounting Associate

     1         41         4         28, 34, 27, 43   